DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 12, and 15 are independent.
	
Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, 14-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-11 are directed to a method (i.e., process), claims 12-14 are directed to a method (i.e., process), and claims 15-20 are directed to non-transitory computing device readable storage mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites “applying the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor” (Mathematical Concepts); and “applying the comprehensive friction factor to the plurality of drilling parameters to determine a required hook load of the drill string (Mathematical Concepts).” Independent claims 12 and 15 recite the same limitations that recite abstract ideas.
These limitations recite limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of variables to a friction model to solve for a value such as a hook load or torque is the application of equations (i.e., generically recited model is an equation(s)) to the data collected to calculate a solution (i.e., properties). Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims (1, 12, and 15) only recite the additional elements of “receiving a plurality of drilling parameters,” and “providing an indication of a stuck pipe event.” Claim 15 additionally recites “a non-transitory computer-readable medium.”
The “receiving of drilling parameters” represents mere data gathering (obtaining relevant drilling operation information) that is necessary for use of the recited judicial exception to perform the mathematical calculations. The data collection is recited at a high level of generality as the concept of receiving data and is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, the “providing an indication” limitation also represents insignificant extra-solution activity because it amounts to mere data output (MPEP 
The “non-transitory computer-readable medium” element is recited at a high level of generality and are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Alternatively, these limitations can be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “receiving of drilling parameters,” “providing an indication of a stuck pipe event,” and a generic computer component (only claim 15), as discussed above in the Step 2A, Prong Two analysis, amounts to insignificant extra-solution activity and no more than mere instructions to apply the exception using a generic computer component. Additionally, these elements are well-understood, routine and conventional. Activity such as collecting data and then storing results/data, as supported by the MPEP 2106.05(d)(II), indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2).

The “non-transitory computer-readable medium” element amounts to merely applying the mathematical concept using a computer, which are not enough to qualify as significantly more under the MPEP, "Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))".
Therefore, the claims are not patent eligible under 35 USC 101. The same conclusion is reached for the dependent claims of claims 1, 12, and 15 see below for detail.
Claim 2 recites “wherein the plurality of drilling parameters includes a cuttings distribution.” This is further directed towards the insignificant extra-solution activity of acquiring drilling data for the abstract idea mathematical process.
Claims 5 and 17 recite “wherein the plurality of drilling parameters includes a cuttings plug contact force.” This element, as drafted is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships for a particular force, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships but for the 
Claims 6 and 18 recite “wherein the cuttings plug contact force is based on a plurality of discrete cuttings plug contact forces.” This element, as drafted is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships for a particular force, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships but for the recitation of generic computer components, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 7 and 19 recite “applying the plurality of discrete cuttings plug contact forces to an approximation model to determine an axial plug force.” This element, as drafted is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships for a particular force calculation, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships but for the recitation of generic computer components, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 8 and 20 recite “providing the indication of the stuck pipe event, the indication based on the required hook load and the axial plug force.” The courts have found limitations directed to displaying a result, recited at a high level of generality (as it is here), to be well-understood, routine and conventional. See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”


Claim 10 recites “correlating the maximum cuttings plug contact force to a maximum cuttings plug length.” This claim is an extension of the mathematical concepts of performing calculations to obtain a result. Additional mathematical concepts does not amount to significantly more than the abstract idea.
Claim 11 recites solving for the maximum cuttings plug length, wherein the required hook load is equal to the maximum hook load. This claim is an extension of the mathematical concepts of performing calculations to obtain a result. Additional mathematical concepts does not amount to significantly more than the abstract idea.
Claim 14 recites “wherein the cuttings bed height is normalized by a diameter of the wellbore.” This claim is an extension of the mathematical concepts of performing calculations to obtain a result. Additional mathematical concepts does not amount to significantly more than the abstract idea.
Thus, claims 1-2, 5-12, 14-15, and 17-20 are not patent eligible. 

Claims 3-4, 13, and 16 are considered statutory subject matter, as they are directed directly to drilling operation and control and settings modification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel et al., US Patent Application Publication No. 2014/0110167 (hereinafter “Goebel” submitted in IDS dated 10/30/2019) in view of Liangjun Xie, et al. “Sophisticated Software Analysis System and Use of Torque/Drag Modeling for Complex Well Operations Increases Operational Efficiency,” IADC/SPE Drilling Conference and Exhibition pp. 1-13 (2012) (hereinafter “Xie”).
Claim 1. Goebel discloses A method comprising: receiving a plurality of drilling parameters from a drilling operation (Goebel, Fig. 2 illustrating a plurality of drilling parameters from a drilling operation going to the stuck pipe event prediction engine; Fig. 8 802 Receiving a plurality of drilling parameters from a drilling operations; Abstract “Predicting a drill string stuck pipe event. At least some of the illustrative embodiments are methods including: receiving a plurality of drilling parameters from a drilling operation; applying the plurality of drilling parameters to an ensemble prediction model comprising at least three machine-learning algorithms operated in parallel, each machine-learning algorithm predicting a probability of occurrence of a future stuck pipe event based on at least one of the plurality of drilling parameters”), and providing an indication of a stuck pipe event, the indication based on the required hook load (Goebel, Fig. 8 806 Providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability; Abstract “providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability.”).
While Goebel discloses analyzing a plurality of drilling parameters to predict stuck pipe events, it does not explicitly disclose wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore; applying the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; applying the comprehensive friction factor to the plurality of drilling parameters to determine a required hook load of the drill string.
wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore (Xie, p.4 paragraphs 3-7 “Conventional friction factors (FF) account for simultaneous interaction of a variety of factors including mud lubricity, pipe stiffness and cutting beds. FF also model stabilizer/centralizer interaction with the borehole, differential sticking and DLS…. The first force component is from the actual frictional between the drilling tubulars and the wellbore wall…. The second force component is the result of various restrictions including the cuttings bed thickness…. ” Examiner’s Note (EN): This teaches analyzing a plurality of drilling parameters including specifically including bed thickness and friction factors even among drill string and wellbore (i.e., steel to steel).); applying the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; applying the comprehensive friction factor to the plurality of drilling parameters to determine a required hook load of the drill string (Xie, p. 13 paragraph 2 “The new torque and drag modeling system for complex operations also includes a specifically designed jar-packer function. It can predict jar tension while closely monitoring the weight on the surface hook-load. The inverse function is also available. Given the jar’s tension limit, the new system can accurately predict the maximum over-pull that can be applied at the surface hook-load. The detailed animation and recording system enables the field engineer readily find the capacity limit for safety.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well 

Claim 2. Modified Goebel discloses the method of Claim 1. Goebel does not explicitly disclose, but Xie teaches wherein the plurality of drilling parameters includes a cuttings distribution (Xie, p.4 paragraphs 3-7 “Conventional friction factors (FF) account for simultaneous interaction of a variety of factors including mud lubricity, pipe stiffness and cutting beds. FF also model stabilizer/centralizer interaction with the borehole, differential sticking and DLS…. The second force component is the result of various restrictions including the cuttings bed thickness…. ” EN: the bed thickness is a cuttings distribution.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and 

Claim 3. Modified Goebel discloses the method of Claim 1, further comprising adjusting at least one of the plurality of drilling parameters in response to the indication of the stuck pipe event (Goebel, Fig. 8 810 Changing drilling control based on the indication of the likelihood of a future stuck pipe event; [0062] “changing drilling control based on the indication of the likelihood of a future stuck pipe event”; claim 2 “changing drilling control based on the indication of the likelihood of a future stuck pipe event.”).

Claim 4. Modified Goebel discloses the method of Claim 3, wherein the plurality of drilling parameters comprises: a weight-on-bit; a hook load; a rate-of-penetration; a rotary speed of the drill string; a torque applied to the drill string; a drilling fluid pump pressure; an inclination of the drill string; a length of drill string; or a drilling fluid flow rate (Goebel, [0029] “a non-limiting list of surface-based parameters that may be directly or indirectly read by the computer systems 136 comprises: hook load; RPM of the drill string at the surface; torque applied to the drill string at the surface; pressure of the drilling fluid as the drilling fluid is pumped into the drill string; pressure of the drilling fluid returning to the surface; and 

Claim 5. Modified Goebel discloses the method of Claim 1, Goebel does not explicitly disclose, but Xie teaches wherein the plurality of drilling parameters includes a cuttings plug contact force (Xie, p. 6 paragraph 3 “Contact force, helical normal force, helical force, sinusoidal force, tension and torque are calculated and shown in a depth based chart together with tension and torsion limits (Figure 2). Here tension and torsion limits are the upper boundary, while the calculated sinusoidal and helical forces are the lower boundary for compression.” EN: It is obvious to one of ordinary skill in the art to adjust the drilling parameters as needed to analyze the system appropriately.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and arrived at the method and system for predicting drill stuck pipe events based on a plurality of drilling parameters including frictional and other forces. One of ordinary skill in the art would 

Claim 6. Modified Goebel discloses the method of Claim 5, Goebel does not explicitly disclose, but Xie teaches wherein the cuttings plug contact force is based on a plurality of discrete cuttings plug contact forces (Xie, p. 6 paragraph 3 “Contact force, helical normal force, helical force, sinusoidal force, tension and torque are calculated and shown in a depth based chart together with tension and torsion limits (Figure 2). Here tension and torsion limits are the upper boundary, while the calculated sinusoidal and helical forces are the lower boundary for compression.” EN: It is obvious to one of ordinary skill in the art to adjust the drilling parameters as needed to analyze the system appropriately.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and arrived at the method and system for predicting drill stuck pipe events based on a plurality of drilling parameters including frictional and other forces. One of ordinary skill in the art would have been motivated to make such a combination because “industry requires modeling methodology to analyze complex well operations including: setting and un-setting packers, 

Claim 7. Modified Goebel discloses the method of Claim 6, Goebel does not explicitly disclose, but Xie teaches further comprising applying the plurality of discrete cuttings plug contact forces to an approximation model to determine an axial plug force (Xie, p. 6 paragraph 3 “Contact force, helical normal force, helical force, sinusoidal force, tension and torque are calculated and shown in a depth based chart together with tension and torsion limits (Figure 2). Here tension and torsion limits are the upper boundary, while the calculated sinusoidal and helical forces are the lower boundary for compression.”; p.11 paragraph 3 describing that the axial load is related to the maximum pressure before damaging operations; p. 13 paragraph 2 “The new torque and drag modeling system for complex operations also includes a specifically designed jar-packer function. It can predict jar tension while closely monitoring the weight on the surface hook-load. The inverse function is also available. Given the jar’s tension limit, the new system can accurately predict the maximum over-pull that can be applied at the surface hook-load. The detailed animation and recording system enables the field engineer readily find the capacity limit for safety.” EN: It is obvious to one of ordinary skill in the art to adjust the drilling parameters as needed to analyze the system appropriately.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and 

Claim 8. Modified Goebel discloses the method of Claim 7, further comprising providing the indication of the stuck pipe event, the indication based on the required hook load and the axial plug force (Goebel, Fig. 8 806 Providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability; Abstract “providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability.” EN: The indication is based on the combined teachings of the plurality of parameters as taught by Goebel and Xie.).

Claim 9. Modified Goebel discloses the method of Claim 6, Goebel does not explicitly disclose, but Xie teaches further comprising identifying a maximum cuttings plug contact force, wherein the required hook load is equal to a maximum hook load of the drill string (Xie, p. 13 paragraph 2 “the new system can accurately predict the maximum over-pull that can be applied at the surface hook-load.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling 

Claim 10. Modified Goebel discloses the method of Claim 9, Goebel does not explicitly disclose, but Xie teaches further comprising correlating the maximum cuttings plug contact force to a maximum cuttings plug length (Xie, p.4 paragraphs 3-7 “Conventional friction factors (FF) account for simultaneous interaction of a variety of factors including mud lubricity, pipe stiffness and cutting beds. FF also model stabilizer/centralizer interaction with the borehole, differential sticking and DLS…. The second force component is the result of various restrictions including the cuttings bed thickness…. ” EN: the bed thickness is a cuttings length.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and arrived at the method and system for predicting drill stuck pipe events based on a plurality of drilling parameters including frictional forces. One of ordinary skill in the art would have been 

Claim 11. Modified Goebel discloses the method of Claim 10, Goebel does not explicitly disclose, but Xie teaches further comprising solving for the maximum cuttings plug length, wherein the required hook load is equal to the maximum hook load (Xie, p. 6 “Contact force, helical normal force, helical force, sinusoidal force, tension and torque are calculated and shown in a depth based chart together with tension and torsion limits (Figure 2). Here tension and torsion limits are the upper boundary, while the calculated sinusoidal and helical forces are the lower boundary for compression. From the bottom to top, the surface torque and hook-load are also calculated which can give field engineer a clear view over the correlation between the surface hook-load and the tension and torque at the TOI (tool of interest) identified in the string/assembly.”).

Claim 12. Goebel discloses A method comprising: receiving a plurality of drilling parameters from a drilling operation (Goebel, Fig. 2 illustrating a plurality of drilling parameters from a drilling operation going to the stuck pipe event prediction engine; Fig. 8 802 Receiving a plurality of drilling parameters from a drilling operations; Abstract “Predicting a drill string stuck pipe event. At least some of the illustrative embodiments are methods including: receiving a plurality of drilling parameters from a drilling operation; applying the plurality of and providing an indication of a stuck pipe event, the indication based on the required torque (Goebel, Fig. 8 806 Providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability; Abstract “providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability.”).
While Goebel discloses analyzing a plurality of drilling parameters to predict stuck pipe events, it does not explicitly disclose wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore; applying the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; applying the comprehensive friction factor to the plurality of drilling parameters to determine a required torque of the drill string.
Xie teaches wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore (Xie, p.4 paragraphs 3-7 “Conventional friction factors (FF) account for simultaneous interaction of a variety of factors including mud lubricity, pipe stiffness and cutting beds. FF also model stabilizer/centralizer interaction with the borehole, differential sticking and DLS…. The first force component is from the actual frictional between the drilling tubulars and the wellbore wall…. The second force component is the result of various restrictions including the cuttings bed thickness…. ” Examiner’s Note (EN): This teaches analyzing a plurality of drilling parameters including applying the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; applying the comprehensive friction factor to the plurality of drilling parameters to determine a required torque of the drill string (Xie, p. 13 paragraph 2 “The new torque and drag modeling system for complex operations also includes a specifically designed jar-packer function. It can predict jar tension while closely monitoring the weight on the surface hook-load. The inverse function is also available. Given the jar’s tension limit, the new system can accurately predict the maximum over-pull that can be applied at the surface hook-load. The detailed animation and recording system enables the field engineer readily find the capacity limit for safety.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and arrived at the method and system for predicting drill stuck pipe events based on a plurality of drilling parameters including frictional forces. Adding additional drilling parameters to a system and method that already indicates that various drilling parameters are able to be considered is obvious to one of ordinary skill in the art as a typical design choice from among a plurality of parameters captured in drilling operations. One of ordinary skill in the art would have been motivated to make such a combination because “industry requires modeling methodology to analyze complex well operations including: setting and un-setting packers, anchoring liner 

The limitations of claim 13 are substantially the same as those of claim 3 and are rejected for the same reasons as outlined above for claim 3.

Claim 14. Modified Goebel discloses the method of Claim 12, wherein the cuttings bed height is normalized by a diameter of the wellbore (Goebel, [0036] “The drilling parameters may also be provided to a historical database 212, from which the stuck pipe event prediction software 206 can likewise receive historical indications of drilling parameters…. the static and somewhat data (e.g., hole diameter, drill pipe outer diameter, length of drill string) may also be applied to the historical database 212.” EN: It would be obvious to one of ordinary skill in the art to consider or present the data in a variety of ways that are mere design choice. Normalizing data is a choice as to how to view or consider the data related to the plurality of drilling parameters.)

Claim 15. Goebel discloses A non-transitory computer-readable medium storing a program that, when executed by a processor, causes the processor to: receive a plurality of drilling parameters from a drilling operation (Goebel, Fig. 2 illustrating a plurality of drilling parameters from a drilling operation going to the stuck pipe event prediction engine; Fig. 8 802 Receiving a plurality of drilling parameters from a drilling operations; Abstract “Predicting a drill string stuck pipe event. At least some of the illustrative embodiments are methods including: provide an indication of a stuck pipe event, the indication based on the required hook load (Goebel, Fig. 8 806 Providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability; Abstract “providing an indication of a likelihood of a future stuck pipe event to a drilling operator, the indication based on the combined probability.”).
While Goebel discloses analyzing a plurality of drilling parameters to predict stuck pipe events, it does not explicitly disclose wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore; apply the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; apply the comprehensive friction factor to the plurality of drilling parameters to determine a required torque of the drill string.
wherein the plurality of drilling parameters includes a cuttings bed height and a friction factor between a drill string and a wellbore (Xie, p.4 paragraphs 3-7 “Conventional friction factors (FF) account for simultaneous interaction of a variety of factors including mud lubricity, pipe stiffness and cutting beds. FF also model stabilizer/centralizer interaction with the borehole, differential sticking and DLS…. The first force component is from the actual frictional between the drilling tubulars and the wellbore wall…. The second force component is the result of various restrictions including the cuttings bed thickness…. ” Examiner’s Note (EN): This teaches analyzing a plurality of drilling parameters including specifically including bed thickness and friction factors even among drill string and wellbore (i.e., steel to steel).); apply the plurality of drilling parameters to a friction model comprising a function of the cuttings bed height to determine a comprehensive friction factor; apply the comprehensive friction factor to the plurality of drilling parameters to determine a required torque of the drill string (Xie, p. 13 paragraph 2 “The new torque and drag modeling system for complex operations also includes a specifically designed jar-packer function. It can predict jar tension while closely monitoring the weight on the surface hook-load. The inverse function is also available. Given the jar’s tension limit, the new system can accurately predict the maximum over-pull that can be applied at the surface hook-load. The detailed animation and recording system enables the field engineer readily find the capacity limit for safety.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Goebel (directed to analyzing drilling parameters to predict drill string stuck pipe event) and Xie (directed to modeling well operations to optimize and prevent issues by analyzing torque/drag in well operations) and 

The limitations of claim 16 are substantially the same as those of claim 3 and are rejected for the same reasons as outlined above for claim 3.
The limitations of claim 17 are substantially the same as those of claim 5 and are rejected for the same reasons as outlined above for claim 5.
The limitations of claim 18 are substantially the same as those of claim 6 and are rejected for the same reasons as outlined above for claim 6.
The limitations of claim 19 are substantially the same as those of claim 7 and are rejected for the same reasons as outlined above for claim 7.
The limitations of claim 20 are substantially the same as those of claim 8 and are rejected for the same reasons as outlined above for claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marx et al., US Patent Application Publication No. 2015/0218914 related to improving drilling operations by adjusting drilling parameters based on predictions using real-time drilling data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEVEN W CRABB/Examiner, Art Unit 2129